Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 2021/0037487) in view of Kim et al. (US 2020/0053786).

Regarding claim 1, Ohara discloses a terminal apparatus (Ohara, paragraph [0005], user device) comprising: 
a receiver configured to receive one or more first blocks including a synchronization signal (Ohara, paragraph [0005], user device receives synchronization signal in SS block; paragraph [0038], user device receives SSB in SS burst set) and receive first index (Ohara, paragraph [0039], SSB index of SSB included in SS burst set) information and second index information (Ohara, paragraph [0033], PRACH mask index identifying which RACH resource is usable among RACH resources identified by a RACH configuration index; paragraph [0068], relative position relative to a preamble index group corresponding to each SSB; paragraph [0101], preamble index and RACH resource corresponding to the SSB for use; paragraph [0102], common index between SSB allocated to a RACH resource; paragraph [0104], serial indexes allocated to RACH resources associated with each of the SSBs in the PDCCH order); and 
a transmitter configured to transmit a random access preamble by using a physical random access channel (PRACH) occasion that is available for transmission of the random access preamble and identified based on at least the first index information and the second index information (Ohara, paragraph [0039], SSB index of SSB included in SS burst set; paragraph [0068], relative position relative to a preamble index group corresponding to each SSB; paragraph [0101], preamble index and RACH resource corresponding to the SSB for use; paragraph [0102], common index between SSB allocated to a RACH resource; paragraph [0104], serial indexes allocated to RACH resources associated with each of the SSBs in the PDCCH order), wherein 
the first index information indicates an index for identifying a first block of the one or more first blocks (Ohara, Fig. 3; paragraph [0039], SSB index of SSB included in SS burst set), 
at least one bit sequence of bit sequences that is included in the second index information indicates a PRACH occasion index (Ohara, paragraph [0033], PRACH mask index identifying which RACH resource is usable among RACH resources identified by a RACH configuration index; paragraph [0039], SSB index of SSB included in SS burst set; paragraph [0040], 6-bit preamble index and 4-bit PRACH mask index; paragraph [0068], relative position relative to a preamble index group corresponding to each SSB; paragraph [0101], preamble index and RACH resource corresponding to the SSB for use; paragraph [0102], common index between SSB allocated to a RACH resource; paragraph [0104], serial indexes allocated to RACH resources associated with each of the SSBs in the PDCCH order), 
the PRACH occasion index indicates the PRACH occasion that is available for transmission of the random access preamble among a plurality of PRACH occasions (Ohara, paragraph [0033], PRACH mask index identifying which RACH resource is usable among RACH resources identified by a RACH configuration index; paragraph [0040], 6-bit preamble index and 4-bit PRACH mask index; paragraph [0068], relative position relative to a preamble index group corresponding to each SSB; paragraph [0101], preamble index and RACH resource corresponding to the SSB for use; paragraph [0102], common index between SSB allocated to a RACH resource; paragraph [0104], serial indexes allocated to RACH resources associated with each of the SSBs in the PDCCH order) associated with the first block (Ohara, Fig. 3; paragraph [0068], relative position relative to a preamble index group corresponding to each SSB; paragraph [0101], preamble index and RACH resource corresponding to the SSB for use; paragraph [0102], common index between SSB allocated to a RACH resource; paragraph [0103] information identifying a random access channel by be changed based on a number of synchronization blocks associated with one random access resource; paragraph [0104], serial indexes allocated to RACH resources associated with each of the SSBs in the PDCCH order) in an association period (Ohara, Fig. 3; paragraph [0103] information identifying a random access channel by be changed based on a number of synchronization blocks associated with one random access resource), and 
the association period is identified based on a PRACH configuration indicated by higher layer signaling and a number of the one or more first blocks identified by the higher layer signaling (Ohara, Fig. 3; paragraph [0042], PRACH configuration configured by RRC; paragraph [0068], notify UE of relative position relative to a preamble index group corresponding to each SSB; paragraph [0101], preamble index and RACH resource corresponding to the SSB for use; paragraph [0102], common index between SSB allocated to a RACH resource; paragraph [0103] information identifying a random access channel by be changed based on a number of synchronization blocks associated with one random access resource; paragraph [0104], serial indexes allocated to RACH resources associated with each of the SSBs in the PDCCH order).  

Ohara does not explicitly disclose the association period is identified based on a PRACH configuration period.

Kim discloses the association period is identified based on a PRACH configuration period indicated by higher layer signaling and a number of the one or more first blocks identified by the higher layer signaling (Kim paragraph [0006], SSBs repeatedly mapped to RACH resources by a positive integer multiple of the number of transmitted SSBs in a RACH configuration period based on the RACH configuration information; paragraph [0169], RACH slot period where RACH resources may be intermittently allocated compared to a default transmission period, RACH slot period may be associated with a RACH configuration period).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to identify an association period based on a PRACH configuration period in the invention of Ohara.   The motivation to combine the references would have been to identify an association period according to commonly known methods.


Regarding claim 2, Ohara in view of Kim discloses the terminal apparatus according to claim 1, wherein the first index information and the second index information are received via a physical downlink control channel (Ohara, Fig. 4, PDCCH order; paragraph [0104], serial indexes allocated to RACH resources associated with each of the SSBs in the PDCCH order).  

Claims 3-4 is rejected under substantially the same rationale as claims 1-2.  Ohara discloses a base station in Fig. 4. 

Claim 5 is rejected under substantially the same rationale as claim 1.  


Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are moot in view of the new grounds of rejection.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466